                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-00644JVS(DFMx)                                       Date   April 22, 2019
 Title             Erik Schweiss v. Greenway Health, LLC, et al


 Present: The                    James V. Selna
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present


 Proceedings:           [IN CHAMBERS] ORDER TO SHOW CAUSE RE JURISDICTION

         The Court has made a preliminary review of the jurisdictional allegations in the:

                       __ Complaint

                      X Notice of Removal (“Notice”) filed April 4, 2019

by Greenway Health, LLC (“Greenway”).

              The initial pleading invokes jurisdiction Court on the basis of diversity of
citizenship, 28 U.S.C. § 1332. (Notice, ¶ 3.) Jurisdiction on this basis requires complete
diversity.

              For purposes of diversity jurisdiction, a limited liability company (“LLC”)
takes on the citizenship of each of its members. Johnson v. Columbia Properties
Anchorage , LP, 437 F.3d 894, 899 (9th Cir. 2006); Cosgrove v. Bartolotta, 150 F.3d 729,
731 (7th Cir. 1998); Keith v. Black Diamond Advisors, Inc., 48 F. Supp. 2d 326, 329-30
(S.D. N.Y. 1999). In order to determine diversity, the Court must consider the citizenship
of each LLC member, and if a member is an LLC, the citizenship of its members.
Presently, the Court cannot tell if jurisdiction has been properly invoked. The following
party is an LLC: Greenway.

             Greenway is ordered to file an amended initial pleading within 15 days
identifying each member of each alleged LLC and the member’s citizenship and principal
place of business as the date of the filing of the initial pleading. If any member is itself
an LLC, the same information shall be provided for each subtier member, and if need be,
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00644JVS(DFMx)                                       Date     April 22, 2019
 Title          Erik Schweiss v. Greenway Health, LLC, et al

for each successive subtier.

            A failure to respond may result in remand of the case to the Superior
Court of the State of California for lack of jurisdiction.




                                                                                              :        0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                      Page 2 of 2
